IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                   _____________________
                                        No. 99-50883
                                   _____________________

       DOMINGO MARTINEZ,
                                                            Petitioner-Appellant,
                                             versus

       GARY L. JOHNSON, DIRECTOR,
       TEXAS DEPARTMENT OF CRIMINAL
       JUSTICE, INSTITUTIONAL DIVISION,

                                                            Respondent-Appellee.
           _______________________________________________________

                   Appeal from the United States District Court for
                            the Western District of Texas
                              (D.C. No. A-96-CV-695)
           _______________________________________________________
                                    May 4, 2000
Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Our question is whether under the evidence, considered in the light most favorable
to the prosecution, any rational trier of fact could have found beyond a reasonable doubt
that Domingo Valdez Martinez possessed at least 400 grams in aggregate weight of

methamphetamine, including adulterants and dilutants. See Jackson v. Virginia, 443 U.S.
307 (1979).



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The complaint is that the testimony indicates that no more than 260.5 grams of the
methamphetamine was pure and that the additives should not be counted. The answer to

that complaint is that the state produced expert testimony that appellant had more than
400 grams of methamphetamine in final and useable form. The Texas court upheld the
verdict as supported by the evidence. No federal law is implicated and habeas corpus

must be denied.
      AFFIRMED.




                                            2